Citation Nr: 0506716	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-03 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear 
disability, to include recurrent infections and hearing loss.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1976 to March 
1980, and served with the Massachusetts Army National Guard 
from August 1982 to April 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision that, inter alia, 
denied service connection for a right ear condition to 
include chronic infections and hearing loss.  The veteran 
filed a notice of disagreement (NOD) in November 1998, and 
the RO issued a statement of the case (SOC) in February 1999.  
Correspondence received from the veteran's representative in 
March 1999 has been accepted by the Board as a substantive 
appeal, in lieu of VA Form 9.  In August 2000, the RO issued 
a supplemental SOC (SSOC).

These matters also come to the Board on appeal from a 
September 1999 decision that, inter alia, denied service 
connection for sarcoidosis.  The veteran filed a NOD in 
November 1999, and the RO issued a SOC in January 2000.  The 
veteran filed a substantive appeal in February 2000.

Also, in correspondence received in November 1998, the 
veteran withdrew from appeal the claim for a higher initial 
disability rating for recurrent dislocation of the left 
(major) shoulder, status-post Bristow repair, for which an 
appeal had previously been perfected.  As such, the issues 
remaining before the Board are limited to those noted on the 
title page.

Pursuant to a Board remand in January 2001, the RO arranged 
for the veteran to offer hearing testimony during a hearing 
before a Member of the Board (now, Veterans Law Judge) at the 
RO in March 2001; a  transcript of that hearing is of record.

Pursuant to a Board remand in June 2001, the RO undertook 
further development, to include attempts to verify the 
veteran's National Guard service.

In January 2004 and again in February 2004, the RO issued 
additional SSOCs, reflecting the RO's continued denial of the 
claims for service connection for a right ear disability, to 
include chronic infections and hearing loss, and for service 
connection for sarcoidosis.

In August 2004, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the March 2001 Board hearing and that he had the 
right to another Board hearing.  No response to the Board's 
August 2004 letter has been received.

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As final preliminary matters, the Board notes that, in a May 
2003 decision, the RO denied, inter alia, the veteran's 
claims of service connection for degenerative arthritis of 
the right shoulder, and for a total disability rating based 
on individual unemployability (TDIU).  The veteran filed a 
NOD in June 2003, and the RO issued a SOC in January 2004.  
The claims file reflects no timely receipt of a substantive 
appeal.  In correspondence received June 22, 2004, in lieu of 
VA Form 646, the veteran's representative appeared to raise 
again the issues of service connection for degenerative 
arthritis of the right shoulder and entitlement to a TDIU.  
Also, in May 1999 and again in July 2002, the veteran 
contended that symptoms of his service-connected left 
shoulder disability had increased in severity, and requested 
an increased evaluation.  As each of those issues is not 
properly before the Board, each is referred to the RO for 
appropriate action.  



REMAND

Unfortunately, the claims file reflects that further remand 
of the claims for service connection for a right ear 
disability, to include recurrent infections and hearing loss, 
and for sarcoidosis is warranted, even though such will, 
regrettably, further delay a final decision on the claims on 
appeal.

With respect to the veteran's Army National Guard service, 
the applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2004). 

The veteran has specifically alleged injury to his right ear 
during a two-week period of active duty for training during 
July and August 1986.  Reportedly, he fell off a 12-man raft 
into the water during a river crossing, and water entered his 
right ear.  Private medical records show treatment for an 
acute ear infection beginning in August 1986 and additional 
treatment for recurrent infection, as well as surgery of a 
middle ear cholesteatoma in 1988.  Records also show that the 
veteran continued to have the mastoid cavity cleaned out from 
time to time (recommended every six months), and that he had 
hearing loss in the right ear.  The evidence includes 
correspondence from another Guardsman, who states that the 
rafting incident happened and that the veteran complained of 
having water in his ear the next day.  The veteran's treating 
physician has attributed the veteran's ear problems to the 
fall from the raft in service, as reported by the veteran.  

The Board notes, however, that the records received from the 
National Guard Bureau and the Massachusetts Office of the 
Adjutant General show that the veteran earned several points 
toward retirement both for inactive duty training and for 
active duty for training from August 1985 through March 1987; 
however, the records do not indicate which dates the veteran 
was on inactive duty training and which dates he was on 
active duty for training.  Nor do the records separately list 
dates of all periods of active duty for training and inactive 
duty training-particularly for the months of July and August 
1986-as requested in the Board's June 2001 remand. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  Accordingly, the RO should 
again contact the Adjutant General for the Massachusetts 
National Guard (as well as any other appropriate source(s)) 
to ensure that any dates of active duty for training and 
inactive duty training during the summer months of July and 
August 1986 are separately listed.  See 38 U.S.C.A. 
§ 5103A(a)(3).   

More recent evidence includes a diagnosis of right chronic 
suppurative otitis media and mastoiditis, status-post radical 
mastoidectomy, hearing loss; however, there is no opinion as 
to the etiology of any current right ear disability.  Under 
these circumstances the Board finds that the medical evidence 
is insufficient to decide the claim on appeal.  Competent 
evidence and opinion confirming whether the veteran currently 
suffers from any right ear disability, and if so, whether 
there is a medical relationship between any such current 
right ear disability and service (i.e., inactive duty 
training or active duty for training), to, specifically  
include the injury suffered in 1986 therein, is needed to 
fairly resolve the question on appeal.  See 38 U.S.C.A. 
§ 5103A.

With respect to the veteran's active naval service, and 
pertinent to the claim on appeal for service connection for 
sarcoidosis, in this case, are bronchial biopsy findings in 
June 1998 consistent with sarcoidosis.  The evidence of 
record also includes a July/August 1999 article that refers 
to a study by the National Institute of Occupational Safety 
and Health (NIOSH).  Reportedly, the study found an increased 
risk of sarcoidosis, especially for African-Americans that 
served as deck grinders about aircraft carriers from the 
1970's through the 1990's; those who served aboard so-called 
"clean ships" without anti-skid materials had a decreased 
risk of sarcoidosis.  The veteran contends that his 
sarcoidosis is the result of his active naval service aboard 
U.S. ships from 1976 to 1980.  In this regard, the Board 
finds that further development of the claim is needed.  The 
RO should request the veteran's service personnel records 
from the National Personnel Records Center (NPRC).  In 
addition, competent evidence and opinion confirming whether 
the veteran currently suffers from sarcoidosis, and if so, 
whether there is a medical relationship between any such 
current disability and service, to include in-service 
exposure to occupational hazards therein, is needed to fairly 
resolve the question on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examinations.  The veteran is hereby advised 
that failure to report to any scheduled examination(s), 
without good cause, may well result in a denial of the 
claims.  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examinations, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the Adjutant 
General of the Massachusetts National 
Guard and any other appropriate source(s) 
to verify the specific dates, separately 
listed, of active duty for training and 
inactive duty training during the summer 
months of July and August 1986.

2.  The RO should request from the 
National Personnel Records Center (NPRC), 
the veteran's service personnel records 
of his active naval service aboard U.S. 
ships, from 1976 to 1980, and associate 
them with the claims file. 

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA otolaryngology and 
pulmonary examinations to obtain 
information as to the current nature and 
likely etiology of the veteran's right 
ear disability and his sarcoidosis.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All indicated 
tests and studies (to include audiometric 
testing, and pulmonary function testing), 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all examination findings, along 
with the complete rationale for 
conclusions reached, in a printed 
(typewritten) report. 

Ontolaryngology Examination - With regard 
to the veteran's right ear, the examiner 
should clearly identify all current 
disability underlying the veteran's 
current complaints of infection and 
hearing loss.  The examiner should 
specifically indicate whether the veteran 
currently has right ear hearing loss to 
the extent recognized as a disability for 
VA purposes (i.e., an auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 40 decibels 
or greater; or an auditory threshold for 
at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 
26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent.)  With 
respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not that such disability is the 
result of disease or injury incurred 
during active duty for training, or the 
result of injury incurred during inactive 
duty training-to specifically include 
the in-service water injury suffered by 
the veteran in 1986.  
 
Pulmonary Examination - As regards to the 
veteran's sarcoidosis, the examiner 
should offer an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the veteran's sarcoidosis (1) had 
its onset during active naval service, or 
(2) is the result of injury or disease 
incurred or aggravated during the 
veteran's active naval service, to 
include claimed exposure to occupational 
hazards such as deck grinding and 
exposure to "non-skid" dust therein.

6.  If the veteran fails to report to the 
scheduled examinations, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 





Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




